 



Amendment agreement to Shareholders Agreement





Dated as of 1 September 2004





Imation Corp.
(Imation)


Moser Baer India Ltd.
(MBI)


Global Data Media FZ-LLC
(the Company)


MBI International FZ-LLC
(International)


MBII India Marketing Pvt. Ltd.
(MB3I)

 



--------------------------------------------------------------------------------



 



         
Contents
       
 
       
1. Definitions and interpretation
    4  
 
       
2. Amendment to Shareholders Agreement
    4  
 
       
3. Effective Date
    4  
 
       
4. Boilerplate clauses
    4  

2



--------------------------------------------------------------------------------



 



Amendment Agreement
Dated as of 1 September 2004 (the Agreement)
Between

(1)   Imation Corp. (Imation) a company incorporated in the State of Delaware,
USA having its principal office at Imation Place, Oakdale, Minnesota, USA;

(2)   Moser Baer India Ltd. (MBI) a company incorporated in India with
registered number 15431 having its registered office at 43A, Okhla Industrial
Estate, Phase-III, New Delhi — 110020, India;

(3)   Global Data Media FZ-LLC (the Company) a free zone limited liability
company incorporated in the Dubai Internet City under licence number 19599 and
having its registered office at Office No. 119/120, Building 14, First Floor,
Dubai Internet City, Dubai, United Arab Emirates;

(4)   MBI International FZ-LLC (International) a free zone limited liability
company incorporated in the Dubai Internet City under licence number 19612 and
having its registered office at Office No. 119/120, Building 14, First Floor,
Dubai Internet City, Dubai, United Arab Emirates; and

(5)   MBII India Marketing Pvt. Ltd. (MB3I) a company incorporated in India
having its registered office at 43B Okhla Industrial Estate, Phase-III, New
Delhi — 110020, India.

Imation, MBI, the Company, International and MB3I are collectively referred to
as the Parties and individually each as a Party.
Recitals

A   Imation, MBI, the Company and International entered into a Shareholders
Agreement dated 25 February 2003 regulating the relationship of Imation and MBI
as shareholders in, and the management of, the Company and its subsidiaries (the
Shareholders Agreement) and pursuant thereto in terms thereof Glyphics Media,
Inc. (Glyphics) and MB3I became parties to the Shareholders Agreement by
executing a deed of adherence agreeing to be bound by the terms thereof.   B  
The Parties have agreed to amend the Shareholders Agreement on the terms of this
Agreement with effect on and from 1 September 2004.

It is agreed

3



--------------------------------------------------------------------------------



 



1   Definitions and interpretation   1.1   Definitions

     Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the respective agreement to which the amendment
relates.

1.2   Interpretation

In this Agreement:
headings are for ease of reference only and shall not be taken into account in
construing this Agreement;
references to this Agreement or any other document shall be construed as
references to this Agreement or that other document, as amended, varied,
novated, supplemented or replaced from time to time; and
unless otherwise stated, references to any recital, Clause, paragraph or
Schedule are to those contained in this Agreement and all Schedules to this
Agreement are an integral part of this Agreement.

2       Amendment to Shareholders Agreement

2.1   Recital C

     The Parties agree to amend Recital C to the Shareholders Agreement to
delete the words “(excluding in India)” from the second line.

2.2   Clause 1.1 — definition of Territory

     The Parties agree to amend the definition of Territory in Clause 1.1 of the
Shareholders Agreement to delete the words “excluding the Republic of India”.

2.3   No other amendments

     Save as amended by this Clause 2, the Parties agree that the Shareholders
Agreement shall continue in full force and effect in accordance with its terms.

3       Effective Date

     The Parties agree that the effective date of this Agreement is 1
September 2004.

4   Boilerplate clauses   4.1   Applicability of Shareholders Agreement

     Clauses 10, 14, 15, 16 and 17 of the Shareholders Agreement shall apply to
this Agreement mutatis mutandis.

4



--------------------------------------------------------------------------------



 



Signed by the Parties or their duly authorised representatives with effect on
and from 1 September 2004.

         
Signed by
duly authorized for and
on behalf of
Imation

  )
)
)
)   /s/ Paul R. Zeller
 
       
 
       
Signed by
duly authorized for and
on behalf of
MBI

  )
)
)
)   /s/ Ratul Puri
 
       
 
       
Signed by
duly authorized for and
on behalf of
The Company

  )
)
)
)   /s/ Joseph V. Gote
 
       
 
       
Signed by
duly authorized for and
on behalf of
International

  )
)
)
)   /s/ Thomas W. Foyer
 
       
 
       
Signed by
duly authorized for and
on behalf of
MB3I

  )
)
)
)   /s/ Rakesh Govil
 
       

5